       Case: 3:20-cv-01948-JGC Doc #: 30 Filed: 10/30/20 1 of 2. PageID #: 1567




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 MICHAEL B. RENZ, et al.,                     ) CASE NO.: 3:20-CV-01948
                                              )
         Plaintiffs,                          ) JUDGE: JAMES G. CARR
                                              )
 vs.                                          ) MOTION FOR STATUS CONFERENCE
                                              )
 STATE OF OHIO, et al.,                       )
                                              )
         Defendants.                          )
                                              )

        Now comes Defendant, Ottawa County Department of Public Health, by and through

counsel, Mazanec, Raskin & Ryder Co., L.P.A., and hereby requests a status conference in this

case at the Court’s convenience. Ottawa County Department of Public Health was just recently

added to this case, after dates had been set regarding briefing on the Plaintiffs’ Motions. This

Defendant requests a status conference, via telephone, to discuss the upcoming deadlines in the

case and how they apply to the Ottawa County Department of Public Health Defendant.

                                            Respectfully submitted,

                                            MAZANEC, RASKIN & RYDER CO., L.P.A.

                                            s/David M. Smith
                                            DAVID M. SMITH (0079400)
                                            AMILY A. IMBROGNO (0092434)
                                            100 Franklin’s Row
                                            34305 Solon Road
                                            Cleveland, OH 44139
                                            (440) 248-7906
                                            (440) 248-8861 – Fax
                                            Email: dsmith@mrrlaw.com
                                                     aimbrogno@mrrlaw.com

                                            Counsel for Defendant
                                            Ottawa County Department of Public Health
       Case: 3:20-cv-01948-JGC Doc #: 30 Filed: 10/30/20 2 of 2. PageID #: 1568




                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, a copy of the foregoing Motion for Status

Conference was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                              s/David M. Smith
                                              DAVID M. SMITH (0079400)
                                              AMILY A. IMBROGNO (0092434)

                                              Counsel for Defendant
                                              Ottawa County Department of Public Health

PERS-200273/Motion for Status Conf




                                                 2
